Citation Nr: 1606844	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-18 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as secondary to tinnitus.

2.  Entitlement to service connection for depression, claimed as secondary to tinnitus.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 through June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008 and June 2013 by Department of Veterans Affairs (VA) Regional Offices (ROs).  In the March 2008 rating decision, the Atlanta RO denied claims for service connection for depression and a sleep disorder, both claimed as secondary to service-connected tinnitus.  In the June 2013 rating decision, the St. Petersburg RO denied the Veteran's May 2012 claim for a compensable disability rating for service-connected bilateral hearing loss.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2015 substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Despite the same, he has yet to be afforded a hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, to be held at the RO in St. Petersburg, Florida or other appropriate location consistent with the provisions of 38 C.F.R. § 20.705.  The Veteran must be notified of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  A copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






